DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a composition comprising Type II collagen combined with Vitamin A, carotenoid or mixtures thereof, was previously acknowledged. Election was made without traverse of collagen combined with Vitamin A, composition taken orally, and undenatured collagen. 
Claims 3, 9-12 and 14-22 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 10/5/21, Applicants amended claims 1 and 7. 
Claims 1-2, 6-8, 13 and 24-26 read on the elected Group I and species and are under consideration. 
Claim Rejections – Withdrawn
	The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to amendment of the claim.  
	The rejection of claims 1-2, 4, 6-8, 13, 24 and 26 under 35 U.S.C. 103 as being unpatentable over Marzullo (EP 2196099, 8/24/2011, cited on IDS and provided by Applicants) is withdrawn due to amendment of the claims. 
The rejection of claims 1-2, 4, 6-8, 13 and 24-26 under 35 U.S.C. 103 as being unpatentable over Marzullo (EP 2196099, 8/24/2011, cited on IDS and provided by Applicants) in view of Lugo et al. (“Undenatured type II collagen for joint support: a randomized, double blind, placebo controlled study in healthy volunteers” Journal of the International Society of Sports Nutrition 2013, 10;48) is withdrawn due to amendment of the claims. 
Response to Arguments
Applicant’s arguments with respect the rejection above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0199456) in view of Lugo et al. (“Undenatured type II collagen for joint support: a randomized, double blind, placebo controlled study in healthy volunteers” Journal of the International Society of Sports Nutrition 2013, 10;48, previously presented) and American Bone Health (https://americanbonehealth.org/nutrition/vitamins-for-bone-health/ 9/28/16). This is a NEW rejection necessitated by amendment of claim 1.
Smith teaches compositions and methods of using the composition comprising undenatured type II collagen that may be combined with other health promoting 
Smith does not teach the undenatured Type II collagen is glycosylated, however the teachings of Lugo et al. cure this deficiency. 
Lugo et al. teach undenatured type II collagen (UC-II) derived from chicken sternum (Abstract). Lugo et al. teach daily supplementation with 40 mg of UC-II was 
It would have been obvious to a person of ordinary skill in the art to optimize the type of collagen used in the composition of Smith. A person of ordinary skill in the art would look to the teachings of Lugo et al. that teaches the UC-II collagen was well tolerated and led to improved join pain and have a motivation to use that type of type II collagen in the composition of Smith for the same purpose. There is a reasonable expectation of success given that both Smith and Lugo et al. teach administration of undenatured Type II collagen.
Smith and Lugo et al. do not teach the claimed weight ratio of the collagen and Vitamin A, however the teachings of American Bone Health cure these deficiencies.  
 American Bone Health teaches that Vitamin A is important for building strong healthy bones. American Bone Health teaches that too much Vitamin A can lead to low bone density and fractures. American Bone Health teaches one source of Vitamin A is retinol. American bone Health teaches that according to the NIH, the recommended daily allowance of Vitamin A age 19+ is 3,000 IU and 2,330 IU for women in the same age range. American Bone Health teaches that too much Vitamin A (more than 3,000 µg of 10,000 IU) is linked to headaches and bone loss (Vitamin A para.). Please note that the RDA of 3,000 IU of Vitamin A is equivalent to 900 µg and 2,330 IU is equivalent to 699 µg.
The amount of an active ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe 
As indicated above, Smith teaches examples of 40 mg of undenatured Type II collagen. A combination of 40 mg of Type II undenatured collagen in combination with 900 µg of Vitamin A (males) or 669 µg (females) is a ratio of 44.4:1 or 57.2:1, meeting the limitation of “a weight ratio of between about 100:1 to about 1:5”. 
With respect to claim 2, Smith teaches the composition is a nutritional supplement to be added to food [0040].
With respect to claims 6-7 and 24-25, Smith teaches the components can be blended and mixed into an acceptable delivery medium such as a capsule, tablet or flavored delivery systems for oral consumption. In addition, Lugo et al. teach the UC-II in capsules (p. 3 Methods para.). Capsules meets the limitation of “individual dosage vessels”. 
With respect to claim 8, American Bone Health teaches retinol as a form of Vitamin A (Vitamin A para.). 
With respect to claim 26, Smith and Lugo et al. teach examples of 40 mg of undenatured Type II collagen.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                          /TARA L MARTINEZ/Examiner, Art Unit 1654                                                                                                                                                                                                        



/JULIE HA/Primary Examiner, Art Unit 1654